EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maegan Stokes on 12 July 2022.
The application has been amended as follows.
Claim 10 (Cancelled)
Claim 11. (Currently Amended) The mounting system of claim [[10]]6, wherein the at least one retaining ring segment further comprises an elastomeric member disposed in contact with the axial face of the head sections of the plurality of fasteners, the elastomeric member being configured to absorb a shock during a mounting procedure, the elastomeric member being further configured to retain an alignment of a longitudinal axis of each of the plurality of fasteners with a longitudinal axis of the corresponding through holes.
Claim 12. (Currently Amended) The mounting system of claim [[10]]6, wherein the at least one retaining ring segment is a spring member disposed in contact with the axial face of the head sections of the plurality of fasteners, the spring member being configured to absorb a shock during a mounting procedure, the spring member being further configured to retain an alignment of a longitudinal axis of each of the plurality of fasteners with a longitudinal axis of the corresponding through holes.
Claim 13. (Currently Amended) The mounting system of claim [[10]]6, wherein the at least one retaining ring segment is coupled to the at least one circumferential ridge segment.
Claim 14. (Currently Amended) The mounting system of claim [[10]]6, wherein the at least one retaining ring segment and the at least one circumferential ridge segment are a unitary component, the unitary component being coupled to the hub.

















DETAILED ACTION
Response to Arguments
The amendment of 29 June 2022 has incorporated the allowable subject matter from claim 3 into the independent claims. 
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 1, specifically comprising:
wherein limiting the axial translation of the plurality of fasteners via the connection mechanism further comprises coupling at least one retaining ring segment to the hub, the at least one retaining ring segment being positioned adjacent to an axial face of the head sections of the plurality of fasteners opposite the shank section, in the context of the other components in the claim.
Claims 6 and 20 are allowed for reciting a similar limitation.
The remaining claims are allowed due to their dependency on an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832